                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA
___________________________________
                                    )
AMERICAN OVERSIGHT,                 )
                                    )
                        Plaintiff,  )
                                    )
                  v.                )       Civil Action No. 20-633 (APM)
                                    )
U.S. ELECTION ASSISTANCE            )
COMMISSION                          )
                                    )
                        Defendant.  )
___________________________________ )


                                    STIPULATION OF DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff

American Oversight and Defendant United States Election Assistance Commission hereby

stipulate to the voluntary dismissal of this action, with each party to bear its own fees and costs.

Voluntary dismissal by a plaintiff without a court order is appropriate “by filing . . . a stipulation

of dismissal signed by all parties who have appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). Defendant

has responded to Plaintiff’s Freedom of Information Act requests and timely responded to

questions. There are no issues remaining in dispute at this time.
Dated: July 20, 2020

                       Respectfully submitted,

                       /s/ Emma Lewis
                       Emma Lewis
                       D.C. Bar No. 144574
                       AMERICAN OVERSIGHT
                       1030 15th Street NW, B255
                       Washington, DC 20005
                       (202) 919-6303
                       emma.lewis@americanoversight.org

                       Counsel for Plaintiff


                       ETHAN P. DAVIS
                       Acting Assistant Attorney General
                       Civil Division

                       MARCIA BERMAN
                       Assistant Branch Director, Civil Division

                       /s/ Carol Federighi
                       CAROL FEDERIGHI
                       Senior Trial Counsel
                       United States Department of Justice
                       Civil Division, Federal Programs Branch
                       P.O. Box 883
                       Washington, DC 20044
                       Phone: (202) 514-1903
                       Email: carol.federighi@usdoj.gov


                       Counsel for Defendant
